957 A.2d 868 (2008)
289 Conn. 911
Michael DOE
v.
THE HARTFORD ROMAN CATHOLIC DIOCESAN CORPORATION et al.
Supreme Court of Connecticut.
Decided September 5, 2008.
Roger J. Frechette, New Haven, in support of the petition.
William F. Gallagher and Thomas M. McNamara, New Haven, in opposition.
The petition by the proposed intervenor Roger J. Frechette for certification for appeal from the Appellate Court (AC 29511) is denied.
*869 ROGERS, C.J., and SCHALLER, J., did not participate in the consideration of or decision on this petition.